Case 2:18-bk-13576-MCW   Doc 58 Filed 05/31/19 Entered 05/31/19 14:28:28   Desc
                         Main Document    Page 1 of 5
Case 2:18-bk-13576-MCW   Doc 58 Filed 05/31/19 Entered 05/31/19 14:28:28   Desc
                         Main Document    Page 2 of 5
Case 2:18-bk-13576-MCW   Doc 58 Filed 05/31/19 Entered 05/31/19 14:28:28   Desc
                         Main Document    Page 3 of 5
Case 2:18-bk-13576-MCW   Doc 58 Filed 05/31/19 Entered 05/31/19 14:28:28   Desc
                         Main Document    Page 4 of 5
Case 2:18-bk-13576-MCW   Doc 58 Filed 05/31/19 Entered 05/31/19 14:28:28   Desc
                         Main Document    Page 5 of 5
